DETAILED ACTION
Status of the claims
	Claims 1-6, 8 and 9 are currently pending and are being examined on the merits herein.
Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions. 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 08/07/2004, the filing date of the U.S. Provisional Application No. 60/599,847.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claim 1, 4, 8 and 9 are rejected under 35 pre-AIA  U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH (US 6,277,169; published August, 2001) in view of Okuyama et al. (“Novel Route to Nanoparticle Synthesis by Salt-Assisted Aerosol Decomposition,” 2001; Advanced Materials, Vol. 13, No. 20, pp. 1597-1582); POZARNSKY (US 2003/0115986; published June, 2003) and KODAS (US 2003/0180451; published 05-SEPT-2003).
Applicants Claims
	Applicant claims a gas dispersion method for making metallic nanoparticulates, the method comprising: 
	generating a flowing gas dispersion, as generated the gas dispersion comprising droplets of a precursor medium dispersed in a gas phase, with the precursor medium comprising liquid vehicle, a reducing agent and at least two precursors, a first precursor being silver nitrate and a second said precursor being sodium nitrate; 
	in the gas dispersion, forming multi-phase particles dispersed in the gas phase, the multi-phase particles each comprising a dispersion of silver nanoparticulates and sodium nitrate matrix, with the metallic nanoparticulates maintained in a dispersed state by the salt matrix; 
	the forming multi-phase particles comprising removing at least a portion of the liquid vehicle from the droplets to the gas phase, chemically reducing the first precursor in the droplets of the precursor medium dispersed in the gas phase, with the reducing agent, to the silver nanoparticulates, and forming the sodium nitrate matrix and the dispersion of the silver nanoparticles, with the silver nanoparticulates comprising a first material phase and the sodium nitrate matrix comprising a second material phase that is different than the first material phase; and 
	after the forming multi-phase particles, collecting the multi-phase particles directly from the gas dispersion into a liquid medium (instant claim 1). 
Elected Species: (1)(i) a species of liquid vehicle is water, (1)(ii) a species of first precursor medium is silver nitrate, and (1)(iii) a species of second precursor material is sodium nitrate.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector (see whole document, particularly the title, abstract and Figure 1). HAMPDEN-SMITH teaches that “One aerosol method for making small particles is spray pyrolysis, in which an aerosol spray is generated and then converted in a reactor to the desired particles. Spray pyrolysis systems involving silver have, however, been mostly experimental, and unsuitable for commercial particle production.” (col. 1, lines 48-53).
	HAMPDEN-SMITH teaches that “The process of the present invention for making the silver-containing particles involves processing of a high quality aerosol including a silver-containing precursor. The aerosol includes droplets of controlled size suspended in and carried by a carrier gas. In a thermal reactor, typically a furnace reactor, the liquid of the droplets is vaporized, permitting formation of the desired particles in an aerosol state. According to one embodiment of the present invention, an aerosol at a high droplet loading and at a high volumetric flow rate is fed to a reactor, where particles are formed.” (paragraph bridging cols. 2-3). HAMPDEN-SMITH teaches further teaches that “With the process, and accompanying apparatus, of the present invention, it is possible to produce high quality silver-containing powders at a high production rate using spray pyrolysis. This represents a significant advancement relative to the small laboratory-scale processes currently used.” (col. 3, lines 10-15). And further that “An ultrasonic generator design is provided for generation of the high quality aerosol at a high generation rate.” (col. 3, lines 20-22).
	HAMPDEN-SMITH further teaches “Aerosol generation for particle manufacture of the present invention is believed to represent a significant improvement relative to current powder manufacture operations, which are mainly for experimental purposes. These laboratory scale processes typically use aerosols at only low rates and normally without a high aerosol density. With the aerosol generator of the present invention, however, high rates of droplet production are possible with efficient use of carrier gas. In one embodiment, the aerosol generator includes a plurality of ultrasonic transducers underlying a reservoir of liquid feed that is ultrasonically energized during operation. The aerosol generator includes multiple gas delivery outlets, or ports, for delivering the carrier gas to different portions of a liquid feed reservoir, so that droplets generated from the different portions of the reservoir are efficiently swept away to form the aerosol. A preferred embodiment includes at least one gas delivery outlet per ultrasonic transducer.” (col. 3, lines 44-58). HAMPDEN-SMITH further teaches that “In a further embodiment aspect of the process and apparatus of the invention, the particles may be advantageously cooled for collection in a manner to reduce potential for silver losses. The particle cooling may advantageously be accomplished with a very short residence time by radial feed of a quench gas into a cooling conduit through which the particle-containing aerosol stream flows. In this manner, a cool gas buffer is developed around the inner walls of the cooling conduit, thereby reducing thermophoretic losses of particles during cooling.” (col. 4, lines 8-17).
	HAMPDEN-SMITH teaches that “the multi-phase particles of the present invention may include a variety of particle morphologies, With reference again to FIG. 47, the multiphase particles may include an intimate mixture of the first material phase and the second material phase, as in the multi-phase particle 500. Typically, with such an intimate mixture, the first material phase is a continuous phase throughout which the second material phase is dispersed.” (col. 42, lines 49-56). And “Furthermore, the multiphase particles are not limited to two material phases. For example, particle 510 in FIG. 47 shows a multi-phase particle including a core of second material phase domains dispersed in a matrix of the first material phase, and with the core being coated by a third material phase.” (col. 43, lines 6-11)(instant claim 1, line 6: “forming multi-phase particles”).
	HAMPDEN-SMITH teaches the preferred silver precursors include silver salts such as silver nitrate (col. 9, lines 52-53; Examples 1, 3, 5, 7 & 8)(elected species of first precursor), and teaches water as the dissolution medium (i.e. Example 1: “An aqueous solution is prepared including dissolved palladium and silver as nitrates.”) (elected species of liquid vehicle). The examiner notes that one of ordinary skill in the art would have immediately recognized converting a metal salt such as silver nitrate to a silver nanoparticle implies a reduction process, that is, reducing in a reducing environment (MPEP §2144.01).
	HAMPDEN-SMITH teaches that silver-containing films can be applied as a film by screen printing, as the silver nanoparticles have good dispersibility due to the narrow size distribution, low degree of particle agglomeration and spheroidal particles shape (col. 55, lines 23-30; col. 56, lines 14-18).
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH is that HAMPDEN-SMITH does not expressly teach: (1) the second precursor material or the second phase of the multi-phase particles is a water soluble salt species such as sodium nitrate; (2) “collecting the multi-phase particles directly from the gas dispersion into a liquid medium”; or the reducing agent includes isopropanol, terpineol, t-butanol or citrates (instant claims 1 & 8).
	Regarding the inclusion of a chemical reducing agent (instant claim 1, lines 4-5), KODAS teaches a precursor composition for deposition and formation of an electrical feature (e.g. a conductive pattern)(abstract) such as by screen printing ([0005] & [0253]). KODAS further teaches that their invention is directed at low-temperature conversion of precursors that then form the conductive pattern (see whole document, particularly [0003],  [0019] & [0030]). KODAS teaches that “Reducing agents are materials that oxidize, thereby causing the reduction of another substance. The reducing agent loses one or more electrons and is referred to as having been oxidized.” ([0099]). KODAS further teaches that “According to certain embodiments of the present invention, the precursor composition can be selected to reduce the conversion temperature required to convert the metal precursor compound to the conductive metal. The precursor converts at a low temperature by itself or in combination with other precursors and provides for a high metal yield.” ([0139]). KODAS further teaches that “A preferred approach for reducing the conversion temperature according to the present invention is to bring the molecular metal precursor compound into contact with a conversion reaction inducing agent. As used herein, a conversion reaction inducing agent is a chemical compound that effectively reduces the temperature at which the molecular metal precursor compound decomposes to the metal. The conversion reaction inducing agent can either be added into the original precursor composition or added in a separate step during conversion on the substrate. The former method is preferred. Preferably, the conversion temperature of the metal precursors can be preferably lowered by at least about 25° C., more preferably by at least about 50° C. even more preferably by at least about 100° C., as compared to the dry metal precursor compound.” ([0140])(instant claim 9). KODAS further teaches that “The reaction inducing agent can be the solvent or vehicle that is used for the precursor composition. For example, the addition of certain alcohols can reduce the conversion temperature of the precursor composition. Preferred alcohols for use as conversion reaction inducing agents according to certain embodiments of the present invention include tertiary alcohols such as terpineol […].” ([0141]). KODAS further teaches 1-butanol and alpha-terpineol as suitable reducing agents ([0142])(also see, paragraph [0105] citing US 5,378,508 as disclosing useful reducing agents)(instant claim 8). KODAS further teaches n-butyl alcohol and isopropyl alcohol as suitable solvents ([0193], Table 6)(instant claim 8).
	KODAS teaches that “In one embodiment, the metal containing precursor comprise silver or copper. The co-reactant on the surface can comprise a reducing agent for the metal.” KODAS teaches preferred metal precursor compounds ae metal precursor compounds containing silver such as silver nitrate ([0076]-[0077], Table 1) for aqueous-based solvents ([0080]).
	HAMPDEN-SMITH teaches that “One method that has been used to make small particles is to precipitate the particles from a liquid medium. Such liquid precipitation techniques are often difficult to control to produce particles with the desired characteristics. It is especially difficult by the liquid precipitation route to obtain particles having dense, spherical particle morphology and with good crystallinity.” (col. 1, lines 39-45). And that “the particle modification may involve a structural modification, such as a post manufacture anneal to improve crystallinity or to alter particle morphology, and without agglomeration of the particles.” (col. 4, lines 44-49). And further that “Structural modification may include, for example, crystallization, recrystallization or morphological alteration of the silver-containing particles.” (col. 8, lines 4-7). HAMPDEN-SMITH further teaches the inclusion of a particle modifier 360 (Figure 46) after passing through the furnace, “The structural modification that occurs in the particle modifier 360 may be any modification to the crystalline structure or morphology of the particles 112.” (col. 27, last paragraph through 28, line 3).
	Okuyama et al. teaches that “Here we report, for the first time, a simple, rapid, and generalizable aerosol decomposition (AD) process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry. The desired nanoparticles are formed and separated in salt microreactors suspended in a gas.” (p. 1579, col. 2, lines 11-17). And further that “In AD processes, also known as spray pyrolysis or a solution-based aerosol process, a solution of precursors serves as the starting materials. They are misted into droplets that are carried by gas into a hot zone where they are rapidly heated and decomposed to form a powder.” (p. 1579, col. 2, lines 24-28).
	 Okuyama et al. teaches that “As is well known, each AD particle consists of multiple nanosized crystallites under typical AD conditions, but they are virtually inseparable due to the formation of a three dimensional network (for an illustration see Fig. 5, left). The method proposed here is focused on a strategy for separating these nanocrystallites by introducing some compounds that can distribute on the nanocrystallite surfaces to prevent them from agglomerating and are then easy to remove. We found that many simple salts can be used as effective compounds. The mechanisms will be discussed. To demonstrate the feasibility of this method, eutectic mixtures or single salts, e.g., chlorides or nitrates of Li, Na, K, were dissolved in an aqueous precursor solution. The mean size of the ultrasonically generated water droplets is 4.6 µm with a geometric standard deviation σg of 1.38± 1.97, depending on operating conditions. The aerosol particles passed through the reactor in less than five seconds, then they were cooled and particles, which contained the final nanoparticles within a salt matrix, were collected. Figure 1 illustrates the experimental setup and the particle formation processes. The nanoparticles were obtained after washing the product with water to remove the salts. The salts or their derivatives can be recycled for reuse after treatment.” (p. 1580, col. 1, first paragraph). The examiner notes that one of ordinary skill in the chemical art would have immediately noted that chlorides and nitrates of Li, Na  and K suggest six species one of which is sodium nitrate, and given that HAMPDEN-SMITH teaches the silver precursor, silver nitrate, sodium nitrate would have been an obvious choice (MPEP §2144.07: "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.").

    PNG
    media_image1.png
    746
    938
    media_image1.png
    Greyscale

	Okuyama et al. teaches that “This novel route can offer good controllability of particle size, chemical composition, and material crystallinity, all of which are important for advanced materials.” (p. 1582, col. 1, last paragraph).
	HAMPDEN-SMITH teaches an ultrasonic aerosol generated pyrolysis process as discussed above, and further teaches that “The particle collector 114, may be any suitable apparatus for collecting particles 112 to produce the particulate product 116.” (col. 13, lines 30-32). Okuyama et al. teaches a salt-assisted spray pyrolysis process (SAD) which includes combining a salt precursor solution such as sodium nitrate (NaNO3) with the nanoparticle precursor(s) to produce final nanoparticles within a salt matrix which is subsequently washed to release the nanoparticles (Figure 1, Figure 2c-d). Okuyama et al. teaches collecting the particles in an electrostatic precipitator, however, it would have been prima facie obvious to combine the collecting step with the washing step in order to produce a continuous process such that the particles would not need to be removed from the particle collector in a batch wise process.
	 POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium (sees whole document, particularly the title and abstract). POZARNSKY, in discussing the prior to their invention, teaches that “The collection process in these particle manufacturing and particle treating processes is cumbersome, inefficient, costly, time-consuming and damaging to the particles. For the collection process, the chamber must be opened and particles scraped from the deposition surface. This requires a long term shut down of the system. Scraping of particles from the deposition surface will fracture some particles and leave others agglomerated. Scraping can also damage the deposition surface. The small elongate finger deposition surface allows for the production and collection of only small amounts of materials layering of collected particles reduces the efficiency of deposition onto the surface. Coating of the particles can be done, but only as re-dispersion of the dried and agglomerated particles.” ([0015]).	
	POZARNSKY teaches “Small particles of metals are prepared by an evaporative method with a unique collection method that increases the production efficiency of the process by dramatic degrees. The process comprises evaporating a metal and then providing a mechanical pump that either draws the gas phase metal into a liquid condensation-collection zone or combines a liquid condensation-collection zone within the mechanical pump. The non-metal gaseous material remaining after condensation removal of the metal material is withdrawn from the material stream, while the liquid condensing phase with the condensed metal particles is separated, the liquid condensing phase carrier removed, and the particles collected. As compared to known prior art methods, the use of the intermediate positioned mechanical pump or contemporaneous mechanical pump and condensation-collection zone increases the overall collection/manufacturing efficiency of the process by at least 25%.” ([0032]).
	POZARNSKY teaches further teaches that “Collection in liquids yields two advantages. First, it protects the surface of the particles from oxidation by providing a temporary liquid cover over them. Second, the process provides a slurry that can be handled in a safe fashion.” ([0043]). And that “The dispersion of these nanoparticles into these different liquids aids in their ease of processing and also in the protection of any reactive surfaces from oxidation and even physical damage.” ([0056]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles, as suggested by HAMPDEN-SMITH, to a salt-assisted decomposition (SAD) process, as taught by Okuyama et al., as this process is taught to result in a process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry, and further to collect the resulting particles in a liquid, as suggested by POZARNSKY, and particularly the washing liquid suggested by Okuyama et al. for their SAD process and combine the collecting step with the washing step in order to produce a continuous process such that the particles would not need to be removed from the particle collector in a batch wise process, and could be conveyed away from the generation furnace for further processing such as a coating process to stabilize the nanoparticles produced, and to utilize a known reducing agent such as isopropanol, terpineol or t-butanol, as suggested by KODAS.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al.; POZARNSKY and KODAS as applied to claims  1, 4, 8 and 9 above, and further in view of Pilat et al. (“Collection of Aerosol Particles by Electrostatic Droplet Spray Scrubbers,” 1974; Environmental Science & Technology, Vol. 8, No. 4, pp. 360-363).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “spraying the liquid medium into the gas dispersion” or “contacting the gas dispersion with a flowing stream of the liquid medium”.
	Pilat et al. teaches the collection of aerosol particles by electrostatic droplet spray scrubber including generating an aerosol which is introduced into an aerosol aging chamber and subsequently introduced into an electrostatic spray scrubber which includes spraying a liquid medium (water) into spray scrubber to collect the particles (see whole document, particularly the title, abstract and Figure 2). Pilat et al. teaches that their method includes improved collection efficiency of spray scrubbers by the combination of an electrostatic precipitator with a spray scrubber (abstract; and p. 362, col. 2, last paragraph). The examiner notes that the spraying liquid water constitutes a flowing stream of the liquid medium as depicted in Pilat et al., Figure 2 and accompanying description (p. 360, §Electrostatic Droplet Spray Apparatus).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al.; POZARNSKY and KODAS as applied to claims  1, 4, 8 and 9 above, and further in view of Zhang et al. (“Formation of organic coating on ultrafine silver particles using a gas-phase process,” 01-2004, ELSEVIER; Journal of Aerosol Science, Vol. 35, pp. 457-471).
	The examiner also cites the Doctoral dissertation of Lu Zhang (2002) “Synthesis and coating of nanophase silver particles via aerosol techniques,” pp. 1-375 (as provided), as disclosing the same prior art described by Zhang et al. (cited above).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “contacting the metallic (silver) nanoparticulates with a surface-modifying agent” (instant claim 6) “to functionalize the surface of the metallic nanoparticulates” (instant claim 5).
	Zhang et al. teaches Particle coating is carried out for numerous reasons. Coatings can alter the morphology, charge, functionality, and reactivity of the core. Coatings are applied to particles to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties (Fotou, Kodas, & Anderson, 2000). Encasing particles in a shell of different composition may also protect the core from extraneous chemical and physical changes (Caruso, 2001).” (p. 457, §Introduction, 1st paragraph). And that “The objective of this work is to study the formation of organic coating layers on ultrafine silver (Ag) particles using a gas-phase process. The effects of temperature, residence time, cooling rate, and material property on the resulting coating morphology were studied.” (p. 459, 1st paragraph).
	Zhang et al. further teaches that “The formation of organic coating on ultrafine Ag particles using a gas phase process was experimentally studied. Based on the experimental observations, organic coatings 1–7 nm thick were formed on particle surface under different conditions as the result of heterogeneous condensation.” (p. 470, §Summary, lines 1-3). And that “In conclusion, this work shows that a gas phase aerosol method is capable of forming organic coating on ultrafine particles, which may in some cases prove better than the other coating techniques.” (p. 470, §Summary, last paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, as discussed above, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency, and to provide the silver nanoparticulates with a surface-modifying agent to functionalize the surface of the metallic nanoparticulates, as suggested by Zhang et al., in order to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 1, 4, 8 and 9 are rejected under 35 pre-AIA  U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH (US 6,277,169; published August, 2001) in view of Okuyama et al. (“Novel Route to Nanoparticle Synthesis by Salt-Assisted Aerosol Decomposition,” 2001; Advanced Materials, Vol. 13, No. 20, pp. 1597-1582); POZARNSKY (US 2003/0115986; published June, 2003) and Pillai et al. (“What Factors Control the Size and Shape of Silver Nanoparticles in the Citrate Ion Reduction Method?”; (published online 19-DEC-2003)ACS, Journal of Physical Chemistry B, Vol. 108, pp. 945-951).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach the inclusion of a citrate reducing agent.
	Pillai et al. teaches that “Citrate ion, a commonly used reductant in metal colloid systems, undergoes strong surface interactions with silver nanocrytallites” (abstract, lines 1-2). Pillai et al. further teaches that “Despite the popular use of citrate for the reduction of silver ions, limited effort has been made to understand the exact role of the sodium citrate in controlling the shape of the nanoparticles.” (p. 945, col. 2,lines 6-9). Pillai et al. further teaches that “The reaction time for citrate reduction of Ag+ ions at boiling temperature was found to be important for achieving complete reduction.” (p. 946, col. 1, §Results and Discussion, 2nd paragraph, lines 1-2)(instant claim 9).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to improve particle handling and collection efficiency; and, as suggested by Pillai et al., to utilize citrate ion as a reducing agent in the production of silver nanoparticles, as this was a commonly used reductant for silver ions to form silver nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al.; POZARNSKY and Pillai et al. as applied to claims  1, 4, 8 and 9 above, and further in view of Pilat et al. (“Collection of Aerosol Particles by Electrostatic Droplet Spray Scrubbers,” 1974; Environmental Science & Technology, Vol. 8, No. 4, pp. 360-363).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Pillai et al. teaches that reducing silver ions to silver nanoparticles using citrate ion at a reducing temperature, as discussed above and incorporated herein by reference.
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “spraying the liquid medium into the gas dispersion” or “contacting the gas dispersion with a flowing stream of the liquid medium”.
	Pilat et al. teaches the collection of aerosol particles by electrostatic droplet spray scrubber including generating an aerosol which is introduced into an aerosol aging chamber and subsequently introduced into an electrostatic spray scrubber which includes spraying a liquid medium (water) into spray scrubber to collect the particles (see whole document, particularly the title, abstract and Figure 2). Pilat et al. teaches that their method includes improved collection efficiency of spray scrubbers by the combination of an electrostatic precipitator with a spray scrubber (abstract; and p. 362, col. 2, last paragraph). The examiner notes that the spraying liquid water constitutes a flowing stream of the liquid medium as depicted in Pilat et al., Figure 2 and accompanying description (p. 360, §Electrostatic Droplet Spray Apparatus).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency; and, as suggested by Pillai et al., to utilize citrate ion as a reducing agent in the production of silver nanoparticles, as this was a commonly used reductant for silver ions to form silver nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al.; POZARNSKY and Pillai et al. as applied to claims  1, 4, 8 and 9 above, and further in view of Zhang et al. (“Formation of organic coating on ultrafine silver particles using a gas-phase process,” 01-2004, ELSEVIER; Journal of Aerosol Science, Vol. 35, pp. 457-471).
	The examiner also cites the Doctoral dissertation of Lu Zhang (2002) “Synthesis and coating of nanophase silver particles via aerosol techniques,” pp. 1-375 (as provided), as disclosing the same prior art described by Zhang et al. (cited above).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Pillai et al. teaches that reducing silver ions to silver nanoparticles using citrate ion at a reducing temperature, as discussed above and incorporated herein by reference.
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “contacting the metallic (silver) nanoparticulates with a surface-modifying agent” (instant claim 6) “to functionalize the surface of the metallic nanoparticulates” (instant claim 5).
	Zhang et al. teaches Particle coating is carried out for numerous reasons. Coatings can alter the morphology, charge, functionality, and reactivity of the core. Coatings are applied to particles to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties (Fotou, Kodas, & Anderson, 2000). Encasing particles in a shell of different composition may also protect the core from extraneous chemical and physical changes (Caruso, 2001).” (p. 457, §Introduction, 1st paragraph). And that “The objective of this work is to study the formation of organic coating layers on ultrafine silver (Ag) particles using a gas-phase process. The effects of temperature, residence time, cooling rate, and material property on the resulting coating morphology were studied.” (p. 459, 1st paragraph).
	Zhang et al. further teaches that “The formation of organic coating on ultrafine Ag particles using a gas phase process was experimentally studied. Based on the experimental observations, organic coatings 1–7 nm thick were formed on particle surface under different conditions as the result of heterogeneous condensation.” (p. 470, §Summary, lines 1-3). And that “In conclusion, this work shows that a gas phase aerosol method is capable of forming organic coating on ultrafine particles, which may in some cases prove better than the other coating techniques.” (p. 470, §Summary, last paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency; and, as suggested by Pillai et al., to utilize citrate ion as a reducing agent in the production of silver nanoparticles, as this was a commonly used reductant for silver ions to form silver nanoparticles; and to provide the silver nanoparticulates with a surface-modifying agent to functionalize the surface of the metallic nanoparticulates, as suggested by Zhang et al., in order to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
	Applicants arguments over Sun and Ayyappan(p. 6, lines 8-30), along with the canceling of the subject matter the combination suggested, is acknowledged and considered moot in view of the new grounds of rejection herein.
	Applicants also point to Examples 10-15 and 17 disclosing cubic silver synthesized at a reduced temperature when a reducing agent is present (p. 7, lines 3-11).
	In response the examiner argues that the claims are not limited to cubic silver nanoparticles or a reduced temperature reduction process with a reducing agent relative to the exclusion of a reducing agent. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cubic silver & reducing temperature reduction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Claims 1-6, 8 and 9 are pending and have been examined on the merits. Claims 1-6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a). No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619             



/TIGABU KASSA/Primary Examiner, Art Unit 1619